SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

548
CA 16-01385
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


ESTATE OF ROSE S. PELLEGRINO, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

ERIE INSURANCE COMPANY, DEFENDANT-RESPONDENT.


VINAL & VINAL, P.C., BUFFALO (GREGG S. MAXWELL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BARCLAY DAMON, LLP, ROCHESTER (JOSEPH A. WILSON OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Orleans County (James
P. Punch, A.J.), entered March 18, 2016. The order, insofar as
appealed from, denied in part the motion of plaintiff for partial
summary judgment and granted in part the cross motion of defendant for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court